NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.
 
Status of Claims
Claims 26, 29-34, 36-48 are pending and subject to examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  See initialed and signed form.

Terminal Disclaimer
The terminal disclaimer filed on 27 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,435,721 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Previous Rejections/Objections
The rejection of claims 46-48 for lack of antecedent basis under 35 U.S.C. 112(b) in claim 46 (claims 47-48 are dependent thereon) is withdrawn in view of the amendments to fix the discrepancy.
The rejection of claim 35 under 35 U.S.C. 112(a) enablement is withdrawn in view of the remarks averring that all restrictions will be removed upon granting of a US patent as well a showing demonstrating that all aspects of submission on the Budapest Treaty have been met.  
The rejection of claims 26, 29, 31-34, 36, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (Bioprocess. Biosyst. Eng. 2012 – cited IDS (C58)) in view of Santamauro et al. (Biotech. For Biofuels, 2014 – cited IDS (C111)) and Davis et al. (US 2015/0017696 – cited on IDS (A28)) is withdrawn in view of the amendments to place the limitations of claim 35 into claim 26.
The double patenting rejection of record is withdrawn and overcome in view of the terminal claimer as noted above.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Michael Hebert (Reg. No. 63,329) on 02 June 2022.
The application has been amended as follows: 

In the claims of 05/27/2022:
Cancel claim 34.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a culture medium composition comprising xylose, Metschnikowia species designated Accession No. 08116-01 and deposited under the conditions satisfying the Budapest Treaty, wherein said, Metschnikowia species further comprises at least one exogenous nucleic acid encoding a xylitol reductase or that results in overexpression in a xylose reductase and a genetic modification which inactivates or attenuates a xylitol dehydrogenase, and also the composition comprises xylitol.  The prior art does not teach or suggest such a composition comprising that exact deposited strain and further modified as noted.  As such, claims 26, 29-33 and 36-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        02 June 2022